DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 6-12 in the reply filed on 8/27/2021 is acknowledged.
Information Disclosure Statement
The information disclosure statement filed 2/17/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. This objection specifically refers to the **Non-Patent Literature Documents titled “Distance measure for impedance spectra for quantified evaluations” by Slocinski.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
reference character “210” has been used to designate both a display and computer system in Fig. 8
reference character 1760 has been used twice in Fig. 28A 
reference character 7302 has been used to describe the POST controller and primary processor in Fig. 49
 reference character “133060” has been used to designate a section of the graph and the overall graphical representation in Fig. 69B 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  
133, 142, 144 in Fig. 3
625 in Fig. 16
711 in Fig. 19
1170 in Fig. 27A
12982 in Fig. 45
7302, 7304, and 7310 in Fig. 49
133012, 133014 in Fig. 66B
133060 in Fig. 69B
133084, 133086 in Fig. 70B
131216 in Fig. 92

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
1134c as disclosed in Para. 0295
4110 as disclosed in Para. 0424
133066 and 133068 as disclosed in Para. 0612
131000 as disclosed in Para. 644
8406 as disclosed in Para. 525
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
The drawings are objected to because:
Fig. 41, Power Source 7590 should read --7950-- to correspond with Para. 0515
1134 in Fig. 22 should read 1134c
visualization system 209 in Fig. 20 should read visualization system 208
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:   
Para. 0530, “13020” should read --132020-- twice in the paragraph
Para. 0606, “1330467” should read --133046--

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ross (U.S. PGPub. No. 20130331875) in view of Hall (U.S. PGPub. No. 20140246474).
Regarding claim 6, Ross teaches:
A surgical instrument, comprising: an end effector, comprising: (Para. 0042; Fig. 1, end effector 117)
an ultrasonic blade; (Para. 0042; Fig. 1, blade 118)
and a clamp arm movable relative to the ultrasonic blade to transition the end effector between an open configuration and a closed configuration to clamp tissue between the ultrasonic blade and the clamp arm; (Para. 0042; clamping mechanism, pivoting arm)
an ultrasonic transducer configured to generate an ultrasonic energy output; (Para. 0042; Fig. 1, transducer 110)
a waveguide configured to transmit the ultrasonic energy output to the ultrasonic blade; (Para. 0042; Fig. 1, waveguide 114)
a drive member configured to motivate the clamp arm to move to transition the end effector to the closed configuration; (Para. 0060; Fig. 2A, actuator mechanism 254)
monitor temperature of the ultrasonic blade; (Para. 0085-0086)
and prevent the temperature from exceeding a predetermined threshold prior to the closed configuration. (Para. 0084)
Ross does not explicitly disclose a control circuit configured to monitor the positon of the drive member.
In related forceps art, Hall teaches a control system, read as the control circuit, used to monitor and control various motors of the device, such as the drive member 158 (Para. 0197, 0292, 0294-0295). Therefore, it would have been obvious to one of ordinary skill in the art 
Regarding claim 8, the Ross/Hall combination teaches the surgical instrument of Claim 6, (described above).
Ross does not explicitly disclose an absolute position system. In related forceps device art, Hall teaches a control system 1400, read as the absolute position system, to actuate the drive member 158 (Para. 0294). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Ross based on the teachings of Hall to incorporate the position of the drive member determined by an absolute positioning system in order to appropriately position the end effector at target locations. 
Regarding claim 9, the Ross/Hall combination teaches:
The surgical instrument of Claim 6, (described above)
wherein the predetermined threshold is 100°C.
Ross teaches monitoring and indicating when the temperature is at 70 degrees C or 130 degrees C (Para. 0099). Ross further teaches adjusting the circuit when a predetermined maximum temperature is reaches (Para. 0084). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporate a threshold of 100 degrees C, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
Regarding claim 10, the Ross/Hall combination teaches:
The surgical instrument of Claim 6, (described above)
wherein preventing the temperature from exceeding the predetermined threshold is achieved by adjusting power delivered to the ultrasonic transducer. (Ross, Para. 0084)
Regarding claim 11, the Ross/Hall combination teaches:
The surgical instrument of Claim 6, (described above)
wherein the closed configuration corresponds to a predetermined distance traveled by the drive member from a starting position. (Hall, Para. 0296-0297; Fig. 4-6, cutting member 160 is extended when jaws are closed and drive member is moved; read as broadly as claimed, predetermined distance is interpreted as the drive member length causing the cutting member to move distally when the end effector is closed)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Ross based on the teachings of Hall to incorporate a predetermined distance travelled by the drive member in order to appropriately position device in target area and effectively utilize the cutting member.
Regarding claim 12, the Ross/Hall combination teaches:
The surgical instrument of Claim 6, (described above)
wherein the closed configuration corresponds to a maximum compression applied to the tissue by the clamp arm. (Ross, Para. 0060; Fig. 2, end effector 117)
One of ordinary skill in the art would recognize that Ross, Fig. 2, depicts the end effector closed, which would represent two jaws pressed together to reach a maximum compression applied. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Ross/Hall combination in further view of McFarland (U.S. PGPub. No. 20170042604).
Regarding claim 7, the Ross/Hall combination teaches the surgical instrument of Claim 6 (described above). The Ross/Hall combination does not explicitly disclose inferring the temperature from a phase angle. 
In related temperature monitoring art, McFarland teaches monitoring the temperature via the phase angle (Para. 0062), determined by the difference between the voltage and current during activation or supply of energy (i.e. the transducer). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Ross/Hall combination based on the teachings of McFarland to incorporate a temperature inferred from the phase angle from the voltage and current signals applied to the ultrasonic transducer in order to regulate the appropriately regulate the energy delivered to target tissue. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNABETH ELIESSE RODRIGUEZ whose telephone number is (571)272-8662.  The examiner can normally be reached on M-Th 7a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/A.E.R./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794